As filed with the Securities and Exchange Commission on January 13, 2012 File Nos. 333-168120 811-22423 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 2 {X} AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 2 ORACLE FAMILY OF FUNDS (Exact Name of Registrant as Specified in Charter) 182 Island Blvd., FL Fox Island, WA 98333 (Address of Principal Executive Offices) (Zip Code) (253) 133-0164 (Registrants Telephone Number, including Area Code) Laurence I. Balter Oracle Investment Research 182 Island Blvd., FL Fox Island, WA 98333 (Name and Address of Agent for Service) Copies to: C. Richard Ropka, Esq. Law Office of C. Richard Ropka, LLC 215 Fries Mill Road Turnersville, New Jersey 08012 (856) 374-1744 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box): [X]immediately upon filing pursuant to paragraph (b). []on (date) pursuant to paragraph (b). []60 days after filing pursuant to paragraph (a)(1). [ ]on , 2010 pursuant to paragraph (a)(1). []75 days after filing pursuant to paragraph (a)(2). []on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Fox Island and State of Washington, on the 13 th day of January, 2012. By:/s/ Laurence I. Balter Laurence I. Balter President ORACLE FAMILY OF FUNDS Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on January 13, 2012 by the following persons in the capacities indicated. Signature Title * /s/ Daniel Friedlander Daniel Friedlandrer * /s/ Paul Kirschner Paul Kirschner /s/ Laurence I. Balter Laurence I. Balter /s/ Laurence I. Balter * Laurence I. Balter Trustee January 13, 2012 Trustee January 13, 2012 President and Trustee January 13, 2012 Power of Attorney January 13, 2012 . Exhibit Index Index No. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase i
